Citation Nr: 0115610	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  01-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc, 
L5-S1.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from August 1986 to May 
1988.  This appeal arises from a May 2000 rating decision of 
the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).  

The Board of Veterans' Appeals (Board) notes that on her VA 
Form 21-4138 received in September 1999, the veteran stated 
that she was "amending my SC claim to include tinnitus as a 
result of head concussion I received on active duty....I 
request a C&P exam."  As the veteran is currently service 
connected for tinnitus, and that disability is evaluated at 
the maximum 10 percent schedular rating, it is unclear what 
benefit the veteran is seeking.  In any event, that issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a November 1997 decision, the Board denied service 
connection for migraine headaches on the basis that there was 
no medical evidence of a link between the veteran's current 
migraine headaches and her period of service; the veteran did 
not appeal the Board's decision, and it became final.

2.  The evidence added to the record since November 1997, 
specifically a June 1999 VA physician's statement that "it 
is my professional opinion that her current migraine 
headaches are related to the injury she sustained in the 
service" is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the Board's November 1997 denial of 
service connection for migraine headaches is new and material 
and the veteran's claim for service connection for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1997 decision, the Board denied service 
connection for migraine headaches on the basis that there was 
no medical evidence of a link between the veteran's current 
migraine headaches and her period of service.  The veteran 
did not appeal the Board's decision, and it became final.  
Thus, the issue of service connection for migraine headaches 
may only be reopened by submission of new and material 
evidence.  38 U.S.C.A. § 7104 (West 1991).

The relevant regulation states that new and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

When the claim was previously denied, the evidence did not 
contain medical evidence of a link between the veteran's 
current migraine headaches and any incident of service.  This 
was the basis for the denial, and that is the issue currently 
at hand.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
To be new and material, the evidence would have to contain 
objective evidence of a link between her current migraine 
headaches and an injury or event during service.

The evidence added to the record since November 1997 includes 
a June 1999 VA physician's statement that "it is my 
professional opinion that her current migraine headaches are 
related to the injury she sustained in the service."  The 
evidence received since the previous denial demonstrates that 
the record now contains medical evidence of a link between 
the current disability and an injury during service.  Because 
the record did not previously contain such evidence, the 1999 
VA physician's statement is new and material as that 
statement must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Accordingly, the Board concludes that the veteran's claim for 
service connection for migraine headaches is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for migraine headaches 
has been reopened.


REMAND

As a preliminary matter, the Board notes that the RO treated 
the veteran's claim for service connection for degenerative 
disc, L5-S1, as an attempt to reopen a previously denied 
claim, and determined that new and material evidence had been 
submitted to reopen that claim.  However, the Board's 
November 1997 decision denied service connection for 
lumbosacral strain, not disc pathology.  As lumbosacral 
strain and degenerative disc disease are rated under separate 
diagnostic code sections for VA purposes, the Board will 
treat the veteran's claim for service connection for 
degenerative disc, L5-S1, as a new claim rather than as an 
attempt to reopen the previously denied claim for service 
connection for lumbosacral strain.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran contends that she has migraine headaches as a 
result of a head injury in August 1987 during her period of 
active duty.  As noted above, a VA physician has provided a 
statement that "it is my professional opinion that her 
current migraine headaches are related to the injury she 
sustained in the service."  

The service medical records disclose that the veteran was 
seen in August 1987 and reported that she had gotten up from 
her desk and struck the left side of her head on a low beam.  
She related that she had been momentarily unconscious.  She 
complained that everything was blurred, but was not clear.  
The diagnoses were concussion and history of head injury.  
She was referred to neurology, where she was seen later that 
day.  The veteran stated that she had some generalized 
headache since the injury.  A skull series showed no 
significant abnormality.  Following a neurological 
evaluation, the impression was blunt head injury, mild, with 
no neurological abnormality.

No pertinent abnormalities were noted on the service 
separation examination in April 1988.  On an Inactive Ready 
Reserve (IRR) examination in April 1992, the veteran denied 
head injury and frequent or severe headaches.  Neurological 
evaluation was normal.  

The veteran was seen in the neurology clinic in April 1995.  
She complained of blackouts and that she became disoriented.  
She noted that she had severe headaches when the blackout 
episodes occurred.  She related a history of an abusive 
relationship with a man, and that she had sustained numerous 
injuries, including head trauma.  On examination, the veteran 
was unable to do serial sevens.  Motor examination was 
normal.  The impression was confusional episodes, with 
question of seizures, migraine and disorientation.  A VA 
examination in August 1995 noted migraine headaches.

The veteran also contends that she has a degenerative disc 
(L5-S1) as a result of a back injury during service.  She has 
submitted an August 1999 statement from a VA physician, who 
writes:  "[the veteran] has a symptomatic degenerative L5-
S1, disc, which very likely is related to a fall down a 
flight of stairs twelve years ago, while in the service."  

The service medical records show that in June 1987, the 
veteran complained of pain in the right hip and right knee of 
one week's duration after falling down stairs.  The 
assessment was hip and knee trauma.  The right sacroiliac 
joint was tender.  It was indicated that her symptoms eased 
and her posture was corrected with manipulation.  The 
assessments were knee contusion and sacroiliac joint 
dysfunction.  

She was referred to the orthopedic clinic in July 1987 for 
evaluation of back pain.  When seen in the orthopedic clinic, 
it was indicated that she had right low back pain in the 
sacroiliac area after the injury.  She had been treated with 
manipulation, medication and heel lift, with moderate relief.  
On examination, there was tenderness over the right 
sacroiliac joint, which was worse with jumping.  Leg lengths 
were equal.  Full range of motion of the back was noted. 

The veteran was treated in the orthopedic clinic in August 
1987 for right sacroiliac pain.  An examination revealed 
tenderness localized to the right sacroiliac joint.  The 
assessment was right sacroiliac pain.  She was seen one week 
later and reported pain from the right sacroiliac joint to 
the mid-back and down the back of the leg.  An examination 
disclosed full range of motion of the back.  Tenderness was 
noted to the mid-thoracic area and down the back of the 
thigh.  Straight leg raising was negative.  A sensory 
examination was intact, and a motor examination showed no 
weakness.  The impression was probable musculoskeletal 
strain, but a renal abnormality could not be ruled out.

On the separation examination in April 1988, the spine was 
normal, and a neurological evaluation was normal. 

On the accompanying report of medical history completed by 
the veteran for her IRR annual physical examination conducted 
by the service department in April 1992, she stated that was 
in good health and specifically denied recurrent back pain 
and any bone or joint deformity.  On examination, the spine 
and musculoskeletal system were evaluated as normal.  A 
neurological evaluation was also normal.

The veteran was seen by a private physician in August 1993 
for complaints of low back pain.  She related that she fell 
between ten and fifteen feet from a bridge into a creek which 
was about three feet deep filled with rocks, and landed on 
her back.  She noted that the injury had occurred about three 
weeks earlier.  She developed multiple ecchymoses and 
abrasions which had resolved.  She added that flexion of the 
lumbar spine exacerbated her symptoms.  An examination showed 
that straight leg raising was negative, bilaterally.  X-ray 
of the lumbar spine was within normal limits.  The impression 
was lumbar strain, without radicular findings.  She was to 
use a lumbar corset when out of bed.

An X-ray study of the lumbosacral spine in January 1995 
showed a trivial levoscoliosis of the lumbar spine.  The disc 
spaces were well maintained.  The impression was chronic 
right sacroiliac sprain.  

A general medical examination was conducted by the VA in 
August 1995.  The veteran stated that all her bony joint 
complaints were related to a fall in 1987 when she fell down 
a flight of stairs.  She indicated that she landed on her 
back and right knee and that she had chronic pain.  She 
reported that she had been unconscious for a brief period 
after the fall.  The veteran also stated that her migraine 
headaches began after the fall.  She noted that she had 
diffuse severe headaches, and that she experiences dizziness, 
blurred vision and passing out when she has migraine 
headaches.  She complained of right sacroiliac and low back 
pain.  Range of motion of the back was within normal range.  
A neurological evaluation showed normal motor function, 
coordination and sensory examination.  The diagnosis was 
status chronic low back pain.  MRI of the lumbosacral spine 
in July 1999 showed mild disc bulge at L5-S1.  The assessment 
was degenerative disc disease at L5-S1 without significant 
disc protrusions.

The record as it now stands does not provide a clear picture 
of the etiologies of the veteran's headache and back 
pathology.  The Board is of the opinion that the veteran 
should be given an opportunity to submit additional 
(preferably medical) evidence that headaches or disc problems 
were present in the years following service or that her 
current headaches and/or disc pathology are related to an 
incident of service.  

Following the above, the veteran should be scheduled for VA 
examination(s) by VA physician(s) who have reviewed this 
remand and the full medical record to ascertain the current 
diagnosis, and etiology, of her reported migraine headaches 
and low back disorder.  

Additionally, the RO should obtain any additional VA 
outpatient treatment records of the veteran that are not 
currently of record.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO must obtain and associate with 
the claims folder copies of all VA 
outpatient treatment records of the 
veteran not currently of record.

3.  The RO should contact the appellant 
and inform her that in order to 
substantiate her claims she should 
attempt to provide (preferably medical) 
evidence that headaches or disc problems 
were present in the years following 
service or that her current headaches 
and/or disc pathology are related to an 
incident of service.  If any medical 
treatment was provided the veteran 
shortly after her separation from service 
for headaches or back pathology, she 
should be informed that those records may 
be helpful to her claim.  Any assistance 
required in obtaining any identified 
records should be provided.

4.  The veteran should be scheduled for 
VA examination(s) to ascertain the 
current diagnosis, and etiology, of her 
reported migraine headache disorder and 
low back pathology.  The examiner(s) 
should review a copy of this REMAND as 
well as the claims folder, including the 
service medical records, the post-service 
medical records as summarized above, and 
any additional records obtained pursuant 
to the above development, and comment on 
the likelihood that a current diagnosis 
is related to the inservice headache and 
back complaints.  The examiner(s) should 
specifically comment on the statements of 
the VA physicians dated in June 1999 and 
August 1999 relating the veteran's 
current complaints to inservice injuries.  
The examiner(s) must include complete 
rationale for all conclusions.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
a benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 



